[Cite as State v. Patterson, 2018-Ohio-3348.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



STATE OF OHIO,                                  :   APPEAL NO. C-170329
                                                    TRIAL NO. B-1700253
         Plaintiff-Appellee,                    :

   vs.                                          :      O P I N I O N.

TAUREICE PATTERSON,                             :

         Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 22, 2018




Paula E. Adams, Assistant Hamilton County Prosecuting Attorney, for Plaintiff-
Appellee,

Michaela M. Stagnaro, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS


DETERS, Judge.

       {¶1}     Defendant-appellant Taureice Patterson appeals his convictions for

felonious assault, having weapons while under a disability, and receiving stolen

property. Because we conclude that his eight assignments of error have no merit, we

affirm the trial court’s judgment.

                                        Background

       {¶2}     The state indicted Patterson after a shooting in Avondale where the

victim had been struck in the knee by a bullet and left in the street. The victim had

identified Patterson and DeMarcio (“Marcio”) Peck as the assailants to police, and

the police eventually apprehended Patterson four months after the shooting while

driving a stolen vehicle. Prior to trial, Patterson moved to dismiss the charge for

having weapons while under a disability, and the trial court overruled his motion.

The matter proceeded to a jury trial.

       {¶3}     At trial, the victim testified that he had been walking down a street in

Avondale late at night on September 11, 2016, when Patterson, Peck, and a few

others he did not know, struck up a conversation with him. After exchanging a few

words, Patterson and Peck pulled out handguns and demanded the victim’s designer

pants. The victim refused. Patterson threatened to shoot him and then tried to

punch him. The victim ducked, and a gun discharged. The bullet struck the victim in

the knee, and the victim collapsed in the street. Patterson, Peck, and the others fled

in a vehicle.

       {¶4}     Officer Anthony Salyers testified that he had been the first police

officer on the scene after the shooting. The victim stated that two black males had

tried to rob him at gunpoint. The victim identified the shooter as “Marcio,” whom he

                                            2
                   OHIO FIRST DISTRICT COURT OF APPEALS


knew from the neighborhood and from school. Officer Salyers followed the victim to

the hospital. Officer Salyers used Facebook to locate photographs of “Marcio” and

showed three or four photographs to the victim. The victim identified the person in

the photographs as “Marcio,” and police confirmed his identity as Peck. At the

hospital, the victim stated to Officer Salyers that the other person involved was

“Reese.” Officer Salyers relayed this information to Detective Michael Kaeser, who

investigated the shooting. Kaeser testified that police officers in the “Intelligence

Unit” had identified “Reese” as Patterson, and they had sent Kaeser a Facebook

photograph of Patterson. Kaeser showed the victim the photograph, and the victim

confirmed Patterson’s identity as “Reese.” The state issued an arrest warrant for

Patterson.

       {¶5}   Springfield Township Officer Pat Kemper testified that he had been

patrolling Hamilton Avenue in January 2017 when he noticed a vehicle that matched

the description of a vehicle that had been reported stolen that day. When Officer

Kemper activated the lights on his patrol car and made a U-turn, the vehicle veered

off of the side of the road and struck a post. The two occupants in the vehicle exited

and ran. Officer Kemper gave a description of the occupants to a K-9 unit. The K-9

unit found Patterson, whom Officer Kemper identified as the driver. At the police

station, Officer Kemper asked Patterson about the outstanding arrest warrant related

to the shooting. Patterson admitted that he had been present during the shooting,

but he maintained that he had not been the shooter.

       {¶6}   The jury found Patterson guilty on all counts. The trial court imposed

consecutive sentences for a total of 15½ years in prison. Patterson appeals.




                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS


                         Use of Prior Juvenile Adjudication

       {¶7}   In his first assignment of error, Patterson argues that the trial court

erred by overruling Patterson’s motion to dismiss the having-weapons-while-under-

disability count. Patterson argues that the use of his prior juvenile adjudication as

the basis for his weapons-under-disability conviction violates due process, because

juveniles are not afforded the constitutional right to a jury trial. After submission of

Patterson’s appeal to this court, the Ohio Supreme Court decided that a prior

juvenile adjudication may be an element of a weapons-under-disability offense

without violating due process. See State v. Carnes, Slip Opinion No. 2018-Ohio-

3256. Therefore, we overrule Patterson’s first assignment of error.

                                   Evidentiary Issues

       {¶8}   In his second assignment of error, Patterson argues that the trial court

erred as a matter of law by permitting the state to introduce irrelevant and

prejudicial evidence in violation of Patterson’s right to a fair and impartial trial.

Patterson attacks the introduction of the Facebook photograph used by the victim to

identify Patterson, and the introduction of recorded phone calls from the jail. A trial

court has broad discretion in admitting evidence, and this court should not reverse

unless the admission caused material prejudice. State v. Conway, 109 Ohio St. 3d
412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 62.

       {¶9}   Facebook photograph. The state first introduced the Facebook

photograph of Patterson in direct examination of the victim. The prosecutor showed

the victim the photograph, and asked him if he knew the man in the photograph, to

which the victim replied that he did, and that it was Patterson. The prosecutor asked

if Patterson was holding anything in the picture, and the victim said, “A gun.” The

                                           4
                   OHIO FIRST DISTRICT COURT OF APPEALS


prosecutor then asked: “You seem to be somewhat familiar with handguns, firearms.

Does that look like the gun that he had on September 11?” The victim answered, “I

would say so. Small handgun.” The prosecutor then asked the victim if he had seen

that photograph on Facebook, and he replied that he had. This entire exchange took

place without an objection by Patterson.

       {¶10} The state used the same Facebook photograph during direct

examination of Detective Kaeser. Kaeser testified that he had given the street names

“Marcio” and “Reese” to the Intelligent Unit, which tracks down suspects using

police databases and social media. In response, Kaeser had received Patterson’s

name as “Reese,” as well as the Facebook photograph.          Kaeser then showed

Patterson’s Facebook photograph to the victim, who confirmed that it was “Reese.”

       {¶11} At the conclusion of the detective’s direct examination, the prosecutor

moved to admit the Facebook photograph into evidence, and Patterson objected on

the basis that the detective had no knowledge to verify that the photograph came

from Patterson’s Facebook account, and its admission would be more prejudicial

than probative. The trial court overruled the objection.

       {¶12} On appeal, Patterson argues that the trial court erred in admitting the

Facebook photograph, because it was not properly authenticated under Evid.R.

901(A), and unduly prejudicial under Evid.R. 403.

       {¶13} Authentication of evidence prior to its admission requires “evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” Evid.R. 901(A). Testimony by a witness with knowledge, “that a matter is

what it is claimed to be,” is an acceptable method of authentication.       Evid.R.

901(B)(1). Authentication is “a very low threshold, which is less demanding than the


                                           5
                   OHIO FIRST DISTRICT COURT OF APPEALS


preponderance of the evidence.” State v. White, 4th Dist. Scioto No. 03CA2926,

2004-Ohio-6005, ¶ 61.         Circumstantial evidence can be used to provide

authentication. State v. Paster, 2014-Ohio-3231, 15 N.E.3d 1252, ¶ 32 (8th Dist.).

       {¶14} Here, the victim testified that he had seen the photograph of Patterson

on Facebook.    Kaeser testified that he had received the photograph from the

Intelligence Unit, a unit of police officers who search social media in the course of

investigations, in order to get a name for “Reese.”       The victim’s and Kaeser’s

testimony meets the low threshold required to authenticate the Facebook

photograph. Therefore, the trial court did not abuse its discretion in determining

that the low threshold for authentication had been met.

       {¶15} Patterson also argues that the trial court erred in admitting the

photograph under Evid.R. 403, because the victim did not testify that the gun in the

picture was the same gun used in the commission of the crime, and therefore the

picture was used to depict Patterson as a gun-toting individual.

       {¶16} Otherwise relevant evidence is not admissible if the probative value of

the evidence is substantially outweighed by the danger of unfair prejudice. Evid.R.

403(A). A trial court does not abuse its discretion in admitting a photograph of the

defendant with a gun where a witness testifies that a similar gun was used in the

commission of the crime. See State v. Scott, 2d Dist. Montgomery No. 27254, 2018-

Ohio-198 (no abuse of discretion in a trial court’s admission of two Facebook

photographs depicting the defendant holding a gun where two witnesses testified

that they had seen the defendant in possession of a gun the night of the shooting,

which roughly matched the gun in the Facebook photograph); compare State v.

Gordon, 8th Dist. Cuyahoga No. 106023, 2018-Ohio-2292, ¶ 72 (determining that


                                          6
                    OHIO FIRST DISTRICT COURT OF APPEALS


the trial court erred in admitting a Facebook photograph under Evid.R. 404(B),

because the state “did not suggest that one of the guns in the photograph was the

murder weapon in the instant case.”).

       {¶17} The victim knew “Reese,” but not his name, and therefore, the

detective used the photograph in the course of his investigation to confirm that the

person whom the victim knew as “Reese” was the person in the photograph. Thus,

the Facebook photograph was probative of “Reese’s” identity as Patterson. The

Facebook photograph also showed a “small gun” similar to the gun that the victim

had seen Patterson brandish.       Thus, the photograph was probative of whether

Patterson had a gun that night, or was merely present at the scene, as the defense

suggested. Therefore, the trial court did not abuse its discretion in admitting the

photograph.

       {¶18} Recorded Jail Calls. The state introduced testimony from a

representative of the company who provides the telephone service at the jail. The

representative testified in detail regarding how the phone system works, including

that each inmate has a unique identification number and creates a four-digit

passcode in order to place calls. The representative testified that the calls the state

sought to admit had been placed from Patterson’s inmate number.                    The

representative admitted on cross-examination that he could not be certain whether

Patterson had placed the phone calls or whether someone else using his unique

inmate number and passcode had placed the calls. The state then played an audio

recording of the phone calls for the jury. In the calls, a man can be heard discussing

a court case and “Marcio” with the recipients of the call.




                                           7
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶19} Patterson argues that the trial court erred in admitting the jailhouse

calls because they were not properly authenticated, were irrelevant, contained

hearsay from third persons, and unfairly prejudiced Patterson by allowing the jury to

hear that Patterson had made the calls from jail.

       {¶20} As to authentication, a sound recording of a telephone call can be

authenticated by evidence “describing a process or system used to produce a result

and showing that the process or system produces an accurate result.”        State v.

Brown, 1st Dist. Hamilton No. C-120327, 2013-Ohio-2720, ¶ 17, quoting Evid.R.

901(B)(9). The testimony of the phone company representative laid the foundation

that the calls came from Patterson’s inmate number at the jail. From there, the jury

could infer that Patterson placed the calls. See Brown at ¶ 22.

       {¶21} As to relevancy, evidence is considered relevant if it has “any tendency

to make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.”

Evid.R. 401. Admissibility of relevant evidence is low threshold, with a policy of

favoring admission for the trier of fact to weigh. State v. Morgan, 31 Ohio App. 3d
152, 154, 509 N.E.2d 428 (1st Dist.1986). In closing argument, the prosecutor told

the jury that the calls reflect a man named “Reese” talking about “Marcio” and the

court case.   The caller discusses whether “Marcio” will testify for him.        The

prosecutor argued that the calls reflect Patterson’s concern with mounting a defense

for trial, and not a concern with his innocence. Therefore, the jailhouse phone calls

were probative of Patterson’s role in the shooting as either an innocent bystander or

an active participant.




                                          8
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶22} Patterson argues that the recorded phone calls contained inadmissible

hearsay. Patterson points out that a woman can be heard discussing an alibi and

whether the caller has one, and that the state relied on this comment in closing

argument. Hearsay must be offered for the truth of the matter asserted. See Evid.R.

801(C).   Although the jail calls contained statements from people other than

Patterson, the state mainly relied on the statements made by Patterson to show that

Patterson’s actions were inconsistent with those of an innocent bystander.

       {¶23} Patterson argues that the recorded jail calls unfairly prejudiced him

because it called attention to the fact that he was in jail. However, “a comment

referring to a defendant being in jail is not per se a prejudicial remark.” State v.

Ellis, 10th Dist. Franklin No. 05AP-800, 2006-Ohio-4231, ¶ 21. Here, the jury heard

that Patterson had been arrested by Officer Kemper after driving a stolen vehicle;

therefore, the fact that the jury heard that Patterson made calls from jail does not

equate to unfair prejudice.

       {¶24} Moreover, the trial court provided the jury with a limiting instruction,

which stated that the jury “may not consider the fact that the defendant was an

inmate as evidence of guilt. The recorded phone calls contain statements made by

individuals other than the purported defendant.           You may not consider the

statements made by others as evidence in the case * * *.” An appellate court assumes

that a jury follows the limiting instructions given by a trial court. See State v. Jones,

135 Ohio St. 3d 10, 2012-Ohio-5677, 984 N.E.2d 948, ¶ 194. Therefore, the trial court

did not abuse its discretion in admitting the phone calls.

       {¶25} We overrule Patterson’s second assignment of error.




                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS


                                  Motion for a Mistrial

       {¶26} In his third assignment of error, Patterson argues that the trial court

erred as a matter of law by overruling his motion for a mistrial. Patterson moved for

a mistrial after Officer Salyers testified that he had searched for Facebook pictures of

Peck on his cellphone and had shown them to the victim. Patterson argued that the

officer had failed to save the Facebook photos and that the photos could have

contained Patterson, thus tainting the victim’s recollection of events.

       {¶27} A mistrial is appropriate only when a fair trial is no longer possible.

State v. Garner, 74 Ohio St. 3d 49, 59, 656 N.E.2d 623 (1995). The trial court’s

decision whether to grant a mistrial is reviewed for an abuse of discretion. Id.

       {¶28} Patterson argues that Peck’s Facebook photos “could have been

exculpatory.” Where evidence in the state’s possession is lost or destroyed, and the

evidence in question is “potentially useful,” its destruction does not violate due

process unless the police acted in bad faith. State v. Geeslin, 116 Ohio St. 3d 252,

2007-Ohio-5239, 878 N.E.2d 1, ¶ 9-10; Arizona v. Youngblood, 488 U.S. 51, 58, 109
S. Ct. 333, 102 L. Ed. 2d 281 (1988). The Due Process Clause does not “ ‘impos[e] on

the police an undifferentiated and absolute duty to retain and to preserve all material

that might be of conceivable evidentiary significance in a particular prosecution.’ ”

State v. Phelps, 1st Dist. Hamilton No. C-100096, 2011-Ohio-3144, ¶ 12, quoting

Youngblood.

       {¶29} The Facebook photographs depicting Peck would be at most

potentially useful for Patterson’s defense. Nothing suggests that Patterson was also

in those photographs. Moreover, nothing in Officer Salyers’s testimony suggests that

he acted in bad faith, but merely attempted to get a detailed description of an alleged

                                          10
                      OHIO FIRST DISTRICT COURT OF APPEALS


shooter in the minutes after a shooting. The trial court did not abuse its discretion in

refusing to grant a mistrial.

          {¶30} We overrule the third assignment of error.

                                 Prosecutorial Misconduct

          {¶31} In his fourth assignment of error, Patterson argues that the trial court

erred as a matter of law by permitting the prosecutor to make improper remarks

during closing argument, prejudicing Patterson’s right to a fair trial.        When a

defendant alleges prosecutorial misconduct during closing argument, courts must

keep in mind that prosecutors have some latitude in closing argument, and the test is

whether the remarks were improper and, if so, whether they prejudicially affected

the substantial rights of the defendant. State v. Smith, 14 Ohio St. 3d 13, 14, 470
N.E.2d 883 (1984); State v. Apanovitch, 33 Ohio St. 3d 19, 24, 514 N.E.2d 394

(1987).

          {¶32} Patterson argues that the prosecutor improperly commented on his

notice of alibi in closing. Patterson’s counsel objected, and the trial court sustained

the objection with an instruction to the jury to disregard the statement. Thus, even if

the prosecutor’s statement was improper, we assume the jury followed the trial

court’s instruction and did not consider the statement. See Jones, 135 Ohio St. 3d 10,

2012-Ohio-5677, 984 N.E.2d 948, at ¶ 194.

          {¶33} Patterson also argues that the prosecutor improperly relied on the jail

calls during closing argument to shift the burden of proof.            The prosecutor

commented on the jail calls in order to show Patterson’s concern about his upcoming

trial, rather than his concern as an innocent bystander. The prosecutor’s conduct

was not improper with regard to the jail calls.

                                            11
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶34} Patterson also argues that the prosecutor improperly characterized the

law on complicity. At the beginning of closing argument, the prosecutor told the jury

that mere presence at the scene of a shooting is not enough to prove complicity with

regard to the felonious-assault charge, and that active participation is required. The

prosecutor stated that once Patterson and Peck had pulled out their guns in the

course of the attempted robbery, “[i]f somebody gets shot and you are pointing a

gun, I don’t care if you don’t pull the trigger, you are just as responsible as the person

that did.”   Patterson does not argue why these statements are an improper

characterization of the law on complicity.

       {¶35} Finally, Patterson does not demonstrate how this alleged improper

conduct by the prosecutor deprived him of a fair trial.

       {¶36} We overrule the fourth assignment of error.

                            Jury Instruction on Complicity

       {¶37} In his fifth assignment of error, Patterson argues that the trial court

erred as a matter of law by improperly instructing the jury concerning the law on

complicity. Patterson argues that the trial court did not instruct the jury regarding a

mental state for the offense. This court reviews a trial court’s decision with respect to

requested jury instructions under an abuse-of-discretion standard. State v. Adams,

144 Ohio St. 3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 240.

       {¶38} In this case, the trial court instructed the jury regarding the elements

of felonious assault, as charged in Count 1 of the indictment.           The trial court

instructed that the state must prove that the defendant knowingly caused serious

physical harm to the victim, and the trial court then defined knowingly. The trial

court also stated with respect to complicity that “the law provides that any person

                                             12
                    OHIO FIRST DISTRICT COURT OF APPEALS


acting with the culpability required for the commission of the offense who conspires

or aids another in the commission of a crime is regarded as if he was the principal

offender * * *.”

       {¶39} Because the trial court had already instructed the jury regarding

felonious assault, including the mens rea, the trial court was not required to repeat

its earlier instruction when instructing on complicity. The trial court did not abuse

its discretion in instructing the jury in this manner.

       {¶40} We overrule the fifth assignment of error.

                          Ineffective Assistance of Counsel

       {¶41} In his sixth assignment of error, Patterson argues that he was denied

the effective assistance of counsel, because counsel failed to file a motion to suppress

his admission to Officer Kemper under Miranda v. Arizona, 384 U.S. 436, 479, 86
S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

       {¶42} To succeed on a claim for ineffective assistance of counsel, a defendant

must prove that counsel’s performance was deficient, and that the deficient

performance deprived the defendant of a fair trial. Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).           Counsel’s actions are

presumed competent, and a defendant bears the burden to prove ineffective

assistance of counsel. State v. Hamblin, 37 Ohio St. 3d 153, 155-156, 524 N.E.2d 476

(1988). In order to demonstrate deficient performance, a defendant must show that

a motion to suppress would have been meritorious. State v. Adams, 103 Ohio St. 3d
508, 2004-Ohio-5845, 817 N.E.2d 29, ¶ 35.

       {¶43} After Patterson had been arrested for driving the stolen vehicle and

taken into custody at the police station, Officer Kemper asked Patterson what the

                                           13
                    OHIO FIRST DISTRICT COURT OF APPEALS


allegations were against him regarding the outstanding felonious-assault warrant.

Patterson then admitted that he had been at the scene that night, but was not the

shooter. Officer Kemper testified that he had not given Patterson his Miranda

warnings. He testified that, as a general matter, an officer gives a suspect Miranda

warnings upon arrest, but he did not know specifically whether this had been done in

this case. On this record, Patterson cannot meet his burden to show that a motion to

suppress would have been granted.

       {¶44} We overrule Patterson’s sixth assignment of error.

                      Sufficiency and Weight of the Evidence

       {¶45} In his seventh assignment of error, Patterson argues that his

convictions were not supported by sufficient evidence and were against the manifest

weight of the evidence.

       {¶46} In a challenge to the sufficiency of the evidence, the question is

whether after reviewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found all the essential elements of the crimes

beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus. In reviewing a challenge to the weight of the

evidence, we sit as a “thirteenth juror.” State v. Thompkins, 78 Ohio St. 3d 380, 387,

678 N.E.2d 541 (1997). We must review the entire record, weigh the evidence,

consider the credibility of the witnesses, and determine whether the trier of fact

clearly lost its way and created a manifest miscarriage of justice. Id.

       {¶47} Felonious assault. Patterson argues that the state failed to prove he

was complicit in the felonious assault. The complicity statute prohibits a person

from aiding or abetting another in committing an offense.             R.C. 2923.03(A).

                                           14
                   OHIO FIRST DISTRICT COURT OF APPEALS


Felonious assault occurs when a person knowingly causes another serious physical

harm. R.C. 2903.11(A)(1). A person acts knowingly “regardless of purpose, when the

person is aware that the person’s conduct will probably cause a certain result or will

probably be of a certain nature.” R.C. 2901.22(B).

       {¶48} Patterson argues that the state failed to prove the mens rea for

felonious assault, because, according to the victim’s testimony, the gun discharged,

and Peck and Patterson looked “surprised.” The evidence adduced by the state at

trial showed that Patterson and Peck pointed guns at the victim, Patterson

threatened to shoot him, and a gun discharged. From these circumstances, the

knowledge element required for felonious assault can be inferred.

       {¶49} Patterson also argues that the state failed to prove that he was present

at the shooting. Patterson points out that the victim initially failed to mention

“Reese’s” involvement and mentioned only “Marcio,” accordingly, the police report

only mentioned “Marcio.” Although immediately after the incident the victim did

not tell Officer Salyers about Patterson’s involvement, the victim told him that two

black males had been involved. The victim then told police about Patterson shortly

thereafter at the hospital. Moreover, Patterson’s own admission to Officer Kemper

placed him at the scene of the shooting. The victim’s credibility with regard to

Patterson’s involvement was primarily an issue for the jury in this case. See State v.

DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967). Therefore, this conviction was

supported by sufficient evidence and was not against the manifest weight of the

evidence.

       {¶50} Having      Weapons       While     Under     a   Disability.       R.C.

2923.13(A)(2) prohibits a person from carrying a gun if that person has been


                                         15
                    OHIO FIRST DISTRICT COURT OF APPEALS


adjudicated a delinquent child for the commission of an offense that, if committed by

an adult, would have been a felony offense of violence. The victim testified that

Patterson had a gun that night, and the state and Patterson stipulated that Patterson

was under a disability at the time of the shooting. Therefore, this conviction was

supported by sufficient evidence and was not against the manifest weight of the

evidence.

       {¶51} Receiving Stolen Property. Receiving stolen property requires the

state to prove that a defendant received, retained, or disposed of another person’s

property when the defendant knew or had reasonable cause to believe that the

property had been stolen. R.C. 2913.51(A). Patterson does not dispute that the

vehicle he had been riding in when Officer Kemper pursued him had been stolen.

Patterson argues that the state failed to prove that he knew or had reasonable cause

to believe that the vehicle was stolen.

       {¶52} Convictions can be based solely on circumstantial evidence. State v.

Franklin, 62 Ohio St. 3d 118, 124, 580 N.E.2d 1 (1991).       In determining that a

conviction for receiving stolen property is supported by sufficient evidence and not

against the manifest weight of the evidence, courts have relied on the fact that a

witness saw the defendant in the car shortly after it was stolen, and that the

defendant abandoned the vehicle in fleeing from police. See State v. Reed, 10th Dist.

Franklin No. 08AP-20, 2008-Ohio-6082; In re Houston, 8th Dist. Cuyahoga No.

73950, 1998 WL 827608, *2 (Nov. 25, 1998).

       {¶53} Here, the vehicle had been stolen from the owner’s driveway on the

same day that Officer Kemper spotted the vehicle on the road. Officer Kemper

testified that the vehicle veered off of the road and hit a post as soon as Officer


                                          16
                    OHIO FIRST DISTRICT COURT OF APPEALS


Kemper turned around to follow the vehicle. Officer Kemper saw Patterson driving

the vehicle, and Patterson took off running after the crash.        Police, with the

assistance of the K-9 unit, located Patterson a short time later hiding in someone’s

backyard. Therefore, this conviction was supported by sufficient evidence and was

not against the manifest weight of the evidence.

       {¶54} We overrule the seventh assignment of error.

                                        Sentencing

       {¶55} In his eighth assignment of error, Patterson argues that the trial court

erred in sentencing him.       Patterson argues that the court erred in imposing

maximum, consecutive sentences.

       {¶56} When reviewing felony sentences, this court applies the standard

articulated in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-

1002, 59 N.E.3d 1231, ¶ 1 and 21-22; State v. White, 2013-Ohio-4225, 997 N.E.2d
629, ¶ 9-11 (1st Dist.). “Under R.C. 2953.08(G)(2), we may only modify or vacate [a

defendant’s] sentence if we ‘clearly and convincingly find’ that either (1) the record

does not support the mandatory sentencing findings or (2) that the sentence is

‘otherwise contrary to law.’ ” White at ¶ 9-11.

       {¶57} Consecutive Sentences. R.C. 2929.14(C)(4) governs the imposition

of consecutive sentences. R.C. 2929.14(C)(4) requires the trial court to make certain

findings before imposing consecutive sentences. First, the trial court must find that

consecutive sentences are necessary either to protect the public from future crime or

to punish the offender. The court must then find the imposition of consecutive

sentences is not disproportionate to the seriousness of the offender’s conduct and the




                                           17
                      OHIO FIRST DISTRICT COURT OF APPEALS


danger he poses to the public. Finally, the court must find that one of the following

conditions applies:

       (a) The offender committed one or more of the multiple offenses while

       the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the

       Revised Code, or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one

       or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no

       single prison term for any of the offenses committed as part of any of

       the courses of conduct adequately reflects the seriousness of the

       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.

       {¶58} A trial court is required to make the findings in R.C. 2929.14(C)(4) at

the sentencing hearing and in the sentencing entry, but the trial court is not required

to provide reasons to support the findings. See State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, 16 N.E.3d 659, syllabus; State v. McGee, 1st Dist. Hamilton No. C-

150496, 2016-Ohio-7510, ¶ 32. The trial court does not have to announce “a word-

for-word recitation of findings,” so long as this court can tell from the trial court’s

comments that it engaged in the requisite analysis. State v. Schwarm, 1st Dist.

Hamilton No. C-160677, 2017-Ohio-7626, ¶ 17. If a trial court imposes consecutive

prison terms without making the necessary findings, the sentence is clearly and


                                          18
                    OHIO FIRST DISTRICT COURT OF APPEALS


convincingly contrary to law, it must be vacated, and the cause remanded to the trial

court for resentencing. Bonnell at ¶ 37.

       {¶59} The trial court’s judgment entry tracks the necessary statutory

language for consecutive-sentencing findings.          See R.C. 2929.14(C)(4) and

2929.14(C)(4)(c). At the sentencing hearing, the trial court orally announced that

consecutive sentences were necessary to protect the public, given Patterson’s

criminal history. The trial court also noted that he had “no successful rehabilitation,”

Patterson was a “true danger” to society, and Patterson showed no remorse.          The

trial court stated, “You are willing to use a gun on another person, participate in that

kind of situation. No regard for human life whatsoever.” Although the trial court did

not recite the statutory language in R.C. 2929.14(C)(4), it was not required to do so,

and we can discern from the trial court’s comments that it engaged in the necessary

analysis. We hold that the trial court complied with Bonnell in making the necessary

findings for consecutive sentences.

       {¶60} Patterson also argues that the trial court failed to “truly” consider the

purposes and principles of sentencing as set forth in R.C. 2929.11 and 2929.12 when

imposing maximum sentences for the offenses. This court has held that R.C. 2929.11

and 2929.12 are not “fact finding” statutes, and that we may presume a trial court

considered these factors absent an affirmative demonstration by a defendant to the

contrary. See State v. Hendrix, 1st Dist. Hamilton Nos. C-150194 and C-150200,

2016-Ohio-2697, ¶ 51. Patterson has not made any affirmative demonstration.

       {¶61} DNA-Testing Notification. Finally, Patterson argues that the trial

court failed to notify him of the requirements in R.C. 2901.07(B)(1)(a) and (c) to

submit to DNA testing. Although the trial court did not orally notify Patterson


                                           19
                    OHIO FIRST DISTRICT COURT OF APPEALS


regarding DNA testing, the trial court included DNA-testing notification in

Patterson’s sentencing entry. Moreover, this court has held that R.C. 2901.07(B)

does not confer any substantive rights on a defendant, and therefore the court’s

failure to notify Patterson at his sentencing hearing regarding DNA testing was

harmless and did not prejudice him.         See State v. Wright, 2017-Ohio-1568, 90
N.E.3d 162, ¶ 60 (1st Dist.).

       {¶62} We overrule Patterson’s eighth assignment of error.

                                         Conclusion

       {¶63} Having overruled Patterson’s eight assignments of error, we affirm the

judgment of the trial court.


                                                                     Judgment affirmed.


ZAYAS, P.J., and MYERS, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                           20